Citation Nr: 0029529	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  97-34 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right wrist and 
hand disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for right ear defective 
hearing.  

4.  Whether a well-grounded claim has been presented for 
entitlement to service connection for a right knee disorder.  

5.  Entitlement to service connection for a right knee 
disorder.

6.  Whether a well-grounded claim has been presented for 
entitlement to service connection for a left knee disorder.  

7.  Entitlement to service connection for a left knee 
disorder.

8.  Whether a well-grounded claim has been presented for 
entitlement to service connection for a right shoulder 
disorder.  

9.  Entitlement to service connection for a right shoulder 
disorder.

10.  Whether a well-grounded claim has been presented for 
entitlement to service connection for a left shoulder 
disorder.  

11.  Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to May 1997.

The appeal arises from the September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, in pertinent part denying 
service connection for hand pain, neck pain, right ear 
defective hearing, knee pain, and pain in the shoulders.  

The veteran testified before a hearing officer at the RO in 
April 1998.  A transcript of that hearing is included in the 
claims folder.  Following that hearing, the hearing officer 
in a July 1998 decision confirmed denials of service 
connection, in pertinent part, for right ear defective 
hearing, bilateral knee pain, right hand pain, neck pain, and 
shoulder pain.  By that decision service connection was 
granted for residuals of fracture of the distal phalanges of 
the right thumb.  

By a July 1999 decision, the RO, in pertinent part, confirmed 
denial of service connection for right ear defective hearing, 
a bilateral knee disorder, a right hand disorder, a neck 
disorder, and a shoulder disorder. 

The Board notes that the RO in its September 1997 decision 
also adjudicated claims of entitlement to service connection 
for diabetes mellitus with a related disorder of the left 
eye, service connection another unspecified eye disorder, and 
service connection for impotence.  The RO by that decision 
granted service connection for diabetes mellitus and a 
disorder of the left eye considered as part of that diabetes 
disorder.  Service connection for another unspecified eye 
disorder and service connection for impotence were therein 
denied.  The veteran by his April 1998 hearing testimony, as 
transcribed in the record, perfected his appeals of the 
claims for service connection for an unspecified eye 
disorder, and for impotence.  These two claims were denied by 
the hearing officer in a July 1998 decision.  The veteran's 
representative, in an October 1998 VA Form 646, pointed out 
that VA examination evidence showed diabetic retinopathy in 
both eyes, not just the left, and that impotence was 
confirmed upon VA examination.  By a July 1999 decision, in 
pertinent part, the RO classified diabetic retinopathy of 
both eyes as manifestations of the service-connected diabetes 
mellitus, denied service connection for other unspecified eye 
disability, and granted entitlement to special monthly 
compensation based on loss of use of a creative organ (an 
entitlement to benefits based on impotence).  This had the 
effect of granting service connection for impotence.  Based 
on those July 1999 grants, the veteran's representative, in a 
January 2000 VA Form 646, informed that the veteran had 
agreed that these July 1999 grants were a grant of the 
benefits sought on appeal, and the veteran accordingly 
withdrew his appeal of claims of entitlement to service 
connection for an unspecified disorder of the eyes, and 
entitlement to service connection for impotence.  
Accordingly, these two claims are no longer for appellate 
consideration.  

As part of the veteran's original claim in August 1997, the 
veteran also claimed entitlement to service connection for a 
left foot disorder.  However, the RO, in its initial rating 
decision in September 1997 and in rating decisions 
thereafter, interpreted the issue as one of entitlement to 
service connection for calluses of the feet, a disorder for 
which service connection has been granted.  However, as the 
veteran's representative pointed out at the April 1998 
hearing, the veteran was seen for a left foot disorder in 
service in October 1994, at which time X-rays of the left 
foot showed evidence of fracture.  Hence the Board considers 
there to be a claim pending for a disorder of the left foot, 
to include residuals of fracture of the left foot, which the 
RO has yet to address.  That claim is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Arthritis of the right wrist and hand developed in 
service.

2.  Arthritis of the cervical spine developed in service.  

3.  Right ear defective hearing developed in service.  

4.  The claim for service connection for a right knee 
disorder is plausible.

5.  The claim for service connection for a left knee disorder 
is plausible.

6.  The claim for service connection for a right shoulder 
disorder is plausible.

7.  The claim for service connection for a left shoulder 
disorder is plausible.



CONCLUSIONS OF LAW

1.  Arthritis of the right wrist and hand was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 
C.F.R. § 3.303(d) (1999).

2.  Arthritis of the cervical spine was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 
3.303(d) (1999).

3.  Right ear defective hearing was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.385 (1999).

4.  The veteran has submitted a well-grounded claim for 
service connection for a right knee disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The veteran has submitted a well-grounded claim for 
service connection for a left knee disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The veteran has submitted a well-grounded claim for 
service connection for a right shoulder disorder.  38 
U.S.C.A. § 5107(a) (West 1991).

7.  The veteran has submitted a well-grounded claim for 
service connection for a left shoulder disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Factual Background

In May 1975 the veteran received treatment and follow up for 
injury to the left knee.  The veteran reportedly injured the 
knee in a softball game.  Upon the first examination, the 
knee was very tender on the medial aspect with slight 
ecchymosis in that area.  The knee seemed stable but was 
noted to not lock in flexion.  An X-ray of the knee showed 
normal bones and joint, with no significant soft tissue 
pathology.  Treatment was with Ace support, elevation and 
crutches.  Later in the month the knee still had some pain 
and tenderness with localized swelling on the lower medial 
aspect with ecchymotic skin.  There was no evidence or intra-
articular fluid accumulation.  Crutches or cane support were 
continued.  Upon a second follow up the knee was stable, much 
improved, and with minimal swelling if any; treatment was 
continued with Ace support and moist heat.  Upon a third 
follow up at the end of May, 1975, there was no more 
swelling, localized tenderness was almost gone, and the knee 
was stable.

At a June 1975 examination for foreign service, a baseball-
related sprain to the left knee in May 1975 which was now 
healed was noted.

At a December 1975 annual service physical examination, it 
was noted that the veteran had injured a knee playing 
football.  The knee was stable with full range of motion.  
However, the examination report did not specify which knee 
had been injured playing football.  

In service in May and June, 1976, the veteran's right thumb 
was X-rayed.  A chip of bone incompletely separated was 
observed at the proximal end of the distal phalange of the 
thumb.  There were no significant soft tissue findings, and 
the joint was not involved.  

In service in October 1978 the veteran was treated for 
complaints of left knee pain.  A history of noted of trauma 
to the knee three years prior.  Upon current examination, 
there was no swelling or discoloration.  There was full range 
of motion.  The veteran was treated with Parafon Forte.

Also in service in October 1978, the veteran was treated for 
complaints of a stiff neck.  The veteran had been playing 
football and was noted to have no history of a stiff neck.  
X-rays appeared to be within normal limits.  The examiner 
assessed cervical neck strain.  The veteran was treated with 
a neck collar, Parafon Forte, A-balm, and exercises.  

At a service periodic examination in March 1981 
chondromalacia of the left knee was assessed, with Motrin 
prescribed.  

In service in March 1983 the veteran was treated following 
reportedly falling backward while playing racquetball and 
striking his right wrist and forearm.  He complained of a 
vague ache of the right wrist and forearm.  Upon examination, 
there was no sign of acute injury and no ecchymosis or 
swelling.  Rather, there was full range of motion of the 
right hand, wrist, and elbow.  The examiner assessed a sprain 
of the right wrist and forearm.  

A March 1983 inservice X-ray examination report indicates 
that the veteran injured his right wrist playing racquetball.  
X-rays of the right hand showed mild osteophyte formation 
involving the articular surfaces of the proximal joint, which 
was assessed as possibly representing early osteoarthritic 
changes.
 
In February 1988 the veteran was treated for complaints of 
left shoulder pain for one week, with reported problems with 
the shoulder in the past.  The veteran also complained of 
tingling down the left arm.  Upon examination, there was good 
range of motion of the shoulder without crepitus, except for 
pain upon adduction of the left arm.  The examiner assessed 
left shoulder strain.  A reviewing physician examined the 
veteran and noted pain in the acromioclavicular joint upon 
full external and internal rotation.  

In service in May 1988 the veteran was treated for complaints 
of left shoulder pain present intermittently for 
approximately one year, with pain radiating to the neck.  
Upon examination, there was no spasm of the cervical spine 
musculature.  The neck extended to 10 degrees, rotated to 90 
degrees bilaterally, and flexed to the right and left to 25 
degrees.  The left shoulder was stiff, with range of motion 
limited.  There was no crepitus or tenderness of the left 
shoulder.  X-rays of the cervical spine showed lipping of C4 
anteriorly, and decrease in the C3 foramen.  X-rays of the 
left shoulder were within normal limits.  The examiner 
assessed left shoulder pain.  Upon further examination the 
same day regarding the left shoulder, there was generalized 
tenderness about the left shoulder with radiation into the 
scapular region.  Range of motion was limited, with flexion 
to 100 degrees on the left compared to 158 degrees on the 
right; abduction to 94 degrees on the left compared to 140 
degrees on the right, internal rotation to 50 degrees on the 
left compared to 64 degrees on the right, and external 
rotation to 12 degrees on the left compared to 64 degrees on 
the right.  There was pain on all resisted activities of the 
left shoulder.  The examiner assessed rule out left shoulder 
adhesions secondary to chronic muscle strain.  

A May 1991 inservice X-ray report was for the right wrist, 
with the veteran reportedly having been struck in that wrist 
by a baseball.  The X-rays were within normal limits.  

In service in December 1992 the veteran received treatment 
for his right shoulder. Upon examination, there was mild 
crepitus of the right shoulder without tenderness.  

Upon reenlistment examination in March 1993, the veteran was 
noted to have tenderness of the anterior shoulder with 
decreased range of motion upon internal and external rotation 
due to pain.  The examiner assessed bursitis with limited 
range of motion.  It was not specified which shoulder had the 
bursitis.  The spine and the lower extremities were assessed 
as within normal limits.  Also at that examination, on the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, in pertinent part, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
25
  
In service in March and April, 1993, the veteran was treated 
for complaints of right should pain of three months' 
duration.  Upon examination in April 1993, there was no 
tenderness to palpation of the right shoulder, but there was 
decreased internal rotation and a small amount of pain with 
resisted external rotation.  Apprehension test was 
significantly positive.  Upon consultation examination, 
abduction of the right arm was to 160 degrees, compared to 
180 degrees on the left, and flexion was to 150 degrees, 
compared to 180 degrees on the left.  There was anterior 
tenderness.  The initial assessment was right shoulder pain, 
rule out degenerative joint disease.  An anterior spur was 
noted on X-ray.  The shoulder was treated with a lidocaine 
injection.  Upon follow up for the right shoulder in June 
1993, the veteran reported transient relief with injection.  
An osteophyte was again noted on X-ray.  

In a separate X-ray report dated in April 1993, to rule out 
chronic dislocation, views of the right shoulder showed no 
abnormalities.  Additional X-rays of the right shoulder taken 
later in April 1993, based on a two-month history of right 
shoulder pain, showed no abnormalities.  

In June 1993, X-rays of the bilateral shoulders showed them 
to be symmetrical in appearance without dislocation.

In a February 1997 report of medical history, the veteran 
reported continued treatment for pain in the right shoulder.

Upon service retirement examination in February 1997, on the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, in pertinent part, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
40
35
  
At a September 1997 VA examination, the veteran's complaints 
of pain in the right shoulder, the right wrist and forearm, 
the left shoulder, and the left knee were noted.  The veteran 
reported that his right wrist pain was intermittent, with 
radiation of pain up the arm and back down to the wrist.  He 
reported that the wrist was stiff, but there was no 
associated redness, heat, or swelling.  He reported that he 
injured the left shoulder by striking it playing racquetball 
in service.  He reported having pain between the shoulders 
since that injury.  He also reported having a sports injury 
to the left knee in service for which he had to use crutches, 
but reported having very little difficulty with the knee 
since that time.  Upon examination, there was no limitation 
of motion of the wrists, forearms, or shoulders, with no 
weakness in grip with either hand.
 
At a VA authorized audiological evaluation in September 1997, 
pure tone thresholds, in decibels, in pertinent part, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
20
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The examiner assessed, in 
pertinent part, hearing in the right ear within normal limits 
from 250 to 3000 Hertz, with mild hearing loss from 4000 to 
8000 Hertz.  

At an April 1998 hearing before a hearing officer at the RO, 
the veteran addressed, in pertinent part, entitlement to 
service connection for right ear defective hearing, knee 
disorders, neck disorders, and shoulder disorders.  The 
veteran testified that he could not tell a difference in his 
hearing between his left and right ears.  Regarding his 
knees, he testified that he began having chronic knee pain 
after playing football in the Marine Corps.  He emphasized 
that he did not have any trouble with his knees prior to 
service.  He testified that his pain in both knees recurred 
with changes in weather, and he had pain particularly with 
cold weather.  He testified, in effect, that he would at 
other times have pain in the knees with movement until he 
warmed up the knees with activity.  He added that he would 
sometimes have problems with one knee and sometimes with the 
other, though his left knee was worse than his right, with 
the left knee cracking at times and at times not bending as 
he would like it too.  He explained that he would then have 
to gradually work movement back into the left knee.  
Regarding his right hand and wrist, he testified that the 
difficulties were mostly with the right wrist.  He explained 
that at times he had pain and he would then be unable to move 
the wrist and would have to use his left hand to gradually 
work movement back into the right hand.  It would sometimes 
take him half the day to do so.  He testified to some 
difficulty with the right thumb, but emphasized that most of 
his difficulty was localized to the right wrist.  Regarding 
his shoulders, he testified that he at times had pain that 
went from the shoulder all the way down to the wrist, and at 
other times he had pain that began at the elbow and extended 
down to the wrist.  He added that when he had pains extending 
from the shoulder to the wrist or from the elbow to the 
wrist, they would sometimes go away with movement.  He 
testified, in effect, that that he had some limitation of 
mobility in his neck, and also some associated difficulties 
with his upper extremities, more so on the left.  He 
testified, in effect, that this radiating neck pain would 
recur when he became cold, so that he would wear sweat shirts 
in the middle of summer in order to avoid feeling the pain.

At the April 1998 hearing, the veteran's representative 
informed that all of the veteran's treatment post service had 
been at Beaufort Naval Hospital.

At a VA examination in December 1998, the veteran complained 
of pain in the neck, hands, arms, and shoulders.  The veteran 
reported that his shoulder pain had its onset in 1975 with no 
particular causative event; that his neck pain had its onset 
after an accident in 1978; and that pain in his hands and 
arms had its onset in 1985 with no particular causative 
event.  He reported that physicians in service diagnosed a 
neck strain, dislocation of the shoulders, and fracture of 
the bones in his forearm for which he underwent closed 
reduction.  The pain from those forearm fractures was 
reportedly intermittent and confined to the affected joints, 
worse with activity and improved with rest and by taking 
Motrin.  Upon examination, active range of motion of the 
cervical spine was within normal limits in all planes.  
Sensation was intact over the cervical dermatomes.  There was 
no pain on palpation of the cervical spine.  Muscle strength 
of the cervical spine was 5/5.  There was also no evidence of 
cervical muscle spasm or fasciculation, and there was no 
crepitus upon range of motion.  Active range of motion of the 
upper extremities was within normal limits in all joints, and 
sensation was intact to pinprick and light touch over the 
upper extremity dermatomes.  Muscle strength in the upper 
extremities was 5/5 in all joints, and deep tendon flexes 
were all present and equal.  There was no pain on palpation 
of the shoulder joints, and there was no crepitus on range of 
motion of the shoulder joints.  There was mild pain on 
palpation of the medial epicondyle of the right elbow, but no 
evidence of edema or erythema in that area.  Tinel's sign was 
negative at the elbow and wrists.  Grip strength was 5/5 
bilaterally, and there was no pain on palpation, and no edema 
or erythema of the arms.  There was no spasm of the muscles 
of the arms.  Gait was non-antalgic.  The examiner assessed 
that the veteran has neck pain, hand pain, arm pain, and 
shoulder pain, with no focal findings other that noted at the 
right elbow.  The examiner assessed that there were no other 
significant focal, neuromuscular, or functional deficits.

At an April 1999 VA examination, the veteran's chief 
complaints were pain in both knees, pain in both shoulders, 
and neck pain.  The veteran's history was essentially the 
same as that noted upon VA examination in December 1998.  
Upon examination, active range of motion of the knees was 
within normal limits in all planes, with no crepitus upon 
range of motion.  There was also no edema or erythema in the 
knees, and no pain on palpation of the knee compartments.  
Muscle strength in the quadriceps and the hamstrings was 5/5 
bilaterally.  Sensation was intact to pin prick and light 
touch over the dermatomes of the knees.  Deep tendon reflexes 
were present bilaterally.  The cervical spine also had active 
range of motion within normal limits in all planes.  Muscle 
strength of the cervical muscles was 5/5, with no muscle 
spasm or fasciculation of the cervical spine muscles.  
Sensation was intact to pin prick and light touch over the 
dermatomes of the cervical spine.  There was also no pain on 
palpation of the cervical spine.  The shoulders had muscle 
strength of 5/5 in all muscles and all joints, with no 
crepitus upon range of motion of the shoulders.  There was no 
pain on palpation of the shoulder joints, with no edema and 
no erythema of the shoulders.  Deep tendon reflexes were 
present in the biceps and triceps.  With the lower 
extremities, gait was non-antalgic, with no other focal 
neuromuscular deficits.  The examiner assessed knee pain, 
neck pain, and shoulder pain without evidence of  significant 
focal neuromuscular or functional deficits.  

At an April 1999 VA authorized audiological evaluation, pure 
tone thresholds, in decibels, in pertinent part, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
30

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.
 
2.  Analysis

2.  a.  Entitlement to Service Connection for Disorders of 
the Right Wrist and Hand and Neck, and for 
Right Ear Defective Hearing 

Initially, the Board finds the veteran's claims of 
entitlement to service connection for disorders of the right 
wrist and hand and neck, and for right ear defective hearing 
well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991) 
in that his claims are plausible.   Murphy v. Derwinski, 
1 Vet.App. 78 (1990).

Once it has been determined that the claims are well 
grounded, the VA has a statutory duty to assist the veteran 
in the development of evidence pertinent to the claims.  
38 U.S.C.A. §  5107(a).  The Board is satisfied that the RO 
has made all reasonable efforts to obtain all available 
evidence pertinent to the claims and that proper appellate 
development, including appropriate notice to the veteran, has 
been made.  The Board therefore finds that the duty to assist 
has been met.

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (1991).  
Service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

Regarding the claim for service connection for a right wrist 
and hand disorder, the Board notes that inservice records 
include treatment in March 1983 for a right wrist injury, 
with X-rays showing mild osteophyte formation in the wrist.  
The examiner assessed possible early osteoarthritic changes.  
The veteran testified post service to having ongoing 
difficulties with the hand, including stiffness in the wrist 
and pain.  VA examiners post service noted that the veteran 
had pain in the right hand, though they reported that there 
were no focal findings.  The Board notes that no X-rays were 
taken in association with the VA examinations post service.  
In light of the persistent pain symptomatology and inservice 
X-rays showing osteophyte formation in the wrist, the Board 
concludes that service connection is warranted for arthritis 
of the right hand and wrist.  

Regarding the claim for service connection for a neck 
disorder, the Board notes that in October 1978 the veteran 
was treated for a stiff neck, assessed as a cervical neck 
strain, which he reportedly developed playing football.  The 
veteran was treated in service in May 1988 for pain radiating 
from the shoulder to the neck for the prior year, with 
cervical X-rays showing lipping of C4 anteriorly and a 
decrease in the C3 foramen.  The veteran has reported ongoing 
neck pain at post-service VA examinations, and has testified 
to such pain at his April 1998 hearing.  The Board finds that 
the evidence of record is sufficient to warrant service 
connection for arthritis of the cervical spine.  

Regarding the claim for service connection for right ear 
defective hearing, the threshold for normal hearing is from 0 
to 20 decibels (dB) with higher thresholds indicating some 
degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 
157 (1993).  For the purposes of applying the laws 
administered by the VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels (dB) or greater, or where the auditory thresholds 
for at least three of the frequencies 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 dB or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

The veteran's service retirement examination showed that the 
veteran had defective hearing in the right ear, as defined in 
Hensley, at 2000, 3000, and 4000 Hertz frequencies.  Further, 
while pure tone thresholds were found to be lower upon VA 
examination testing in September 1997 and April 1999, the VA 
audiological examiner in April 1999 nonetheless found speech 
recognition ability of 88 percent in the right ear.  That 
level of speech recognition ability qualifies as a hearing 
loss disability for VA purposes pursuant to 38 C.F.R. § 3.385 
(1999).  Accordingly, as the veteran has hearing loss 
disability in the right ear with defective hearing in the 
right ear shown upon service retirement examination, service 
connection for right ear defective hearing is warranted.  
 
2.  b.  Whether Well-Grounded Claims Have Been 
Presented for Entitlement to Service Connection for 
Disorders of the Left and Right Knees 
and Disorders of the Left and Right Shoulders

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (Court) held that a plausible claim is 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91 (1993); See 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

A claim may still be well grounded on the basis of § 3.303(b) 
if the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Regarding the right knee, the Board notes that the veteran's 
periodic inservice examination in December 1975 noted injury 
to an unspecified knee while playing football.  At VA 
examinations shortly after service the veteran complained of 
knee pain in both knees, and the examiners assessed knee pain 
in both knees with no focal findings.  However, no X-rays 
were taken at these VA examinations.  At his April 1998 
hearing the veteran testified to ongoing difficulties with 
pain and movement of the right knee.  In light of the 
continuity of symptoms of the right knee from service, with 
concurrence in VA examinations as to the presence of these 
pain symptoms, the Board finds that a well-grounded claim has 
been presented for service connection for a right knee 
disorder.  

Regarding the left knee, the Board notes that inservice 
medical records include treatment for left knee sprain from 
softball in 1975, treatment for left knee pain in October 
1978, and treatment for chondromalacia of the left knee in 
October 1981.  Post service at a September 1997 VA 
examination, the veteran reported having very little 
difficulty currently with the left knee.  However, at his 
April 1998 hearing, the veteran testified to ongoing 
difficulties with the knees, more so in the left knee, 
including lack of motion and stiffness.  VA examiners post 
service assessed knee pain without focal findings.  However, 
no X-rays were taken at these VA examinations.  In light of 
the findings of left knee disorder, including chondromalacia, 
in service, with continuity of symptoms up to the present, 
the Board finds that a well-grounded claim has been presented 
for service connection for a left knee disorder.  

Regarding the shoulders, the Board notes that in February 
1988 the veteran was treated for left shoulder pain, with 
pain noted at the acromioclavicular joint.  In service in 
March 1993 the veteran was treated for assessed bursitis in 
an unspecified shoulder, with decreased range of motion due 
to pain.  In May 1988 the veteran was treated for pain and 
generalized tenderness about the left shoulder with 
limitation of motion; the examiner assessed rule out left 
shoulder adhesions secondary to chronic muscle strain.  In 
December 1992 the veteran received follow up treatment for 
his right shoulder, with mild crepitus noted in that 
shoulder.  Upon inservice examination in March 1993, bursitis 
was assessed in an unspecified shoulder, with associated 
decreased range of motion due to pain.  An anterior spur was 
noted on X-rays of the right shoulder in April and June of 
1993.  In a February 1997 report of medical history, the 
veteran reported ongoing treatment for right shoulder pain.  
Post service, VA examiners assessed pain in the shoulders 
with no focal findings.  However, no X-rays were taken at 
these VA examinations.  The veteran testified in April 1998 
to ongoing pain in his shoulders.  In light of the findings 
of ongoing pain in the shoulders, and treatment in service 
for shoulder disorders with objective symptomatology, the 
Board finds that well-grounded claims have been presented for 
service connection for a right shoulder disorder and a left 
shoulder disorder.  

The merits-based determinations of claims of entitlement to 
service connection for disorders of the right knee, left 
knee, right shoulder, and left shoulder are the subject of 
remand, below.  

ORDER

1.  Service connection for arthritis of the right wrist and 
right hand is granted. 

2.  Service connection for arthritis of the cervical spine is 
granted.  

3.  Service connection for right ear defective hearing is 
granted.  

4.  The claim of entitlement to service connection for a 
right knee disorder is plausible. 

5.  The claim of entitlement to service connection for a left 
knee disorder is plausible. 

6.  The claim of entitlement to service connection for a 
right shoulder disorder is plausible. 

7.  The claim of entitlement to service connection for a left 
shoulder disorder is plausible. 


REMAND

This remand covers merits-based determinations of well-
grounded claims for service connection for disorders of the 
right knee, left knee, right shoulder, and left shoulder.  
The Board notes that while VA examinations were conducted in 
September 1997, December 1998, and April 1999, VA examiners 
did not obtain X-rays of the joints for which service 
connection was claimed.  Because these remand claims are 
well-grounded, a thorough, contemporaneous orthopedic 
examination with a review of the claims folder and the 
obtaining appropriate X-rays, is in order to assess the 
nature and etiology of the claimed disorders.  See Suttman v. 
Brown, 5 Vet.App.  127 (1993); Green (Victor) v. Derwinski, 
1 Vet.App. 121 (1991).

At the April 1998 hearing, the veteran's representative 
informed that the veteran had received all treatment post 
service at the Beaufort Naval Hospital.  There is no 
indication in the claims file that records from that facility 
have been obtained.  The Court has held that the duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
evidence from any source.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  Any records of medical treatment post service for 
the claimed disorders should be obtained.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his disorders of 
the left and right knees and left and 
right shoulders since service retirement 
in May 1997, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  In particular, copies of 
records of all pertinent treatments at 
the Beaufort Naval Hospital should be 
obtained and associated with the claims 
folder. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any disorders of 
the left and right knees and left and 
right shoulders.  The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.   The examiner 
should record in the examination report 
all pertinent clinical findings.  X-rays 
of both knees and both shoulders should 
be taken.  Thereafter, for each of the 
four joints, for any disorder found, the 
examiner should answer the following:  
Whether it is at least as likely as not 
that the current disorder of the joint 
developed during the veteran's period of 
service.  

3. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

4.  The RO should then readjudicate on 
the merits the remanded claims for 
service connection for disorders of the 
right knee, the left knee, the right 
shoulder, and the left shoulder.  If any 
determination remains adverse to the 
veteran, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 


- 13 -


